DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-7 and 10-12; figs. 1-11) in the reply filed on March 22, 2022 is acknowledged.
Claims 8-9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2022.
Regarding the restriction requirement – Examiner would like to make one clarification for the record.  Restriction is proper a posteriori in light of US 6844105 (Hanfusa et al.) as set forth in the original restriction requirement.  However, the text portion that accompanies cited fig. 5 was incorrect.  The correct text that corresponds to fig. 5 is col. 8, line 65-col. 9, line 26.
Note: Although claim 13 was not originally indicated as only associated with species 2, it is associated with non-elected species 2 (figs. 12-14; see the disclosure para 0057-0058 which details the claimed subject matter of claim 13 being associated with figs. 12-14).  Additionally, lack of unity is still properly maintained for claim 13, as any shared technical features are present in Hanafusa et al.’s embodiment of fig. 5 (cited in the restriction requirement and relied upon herein.  Further, the rejections below show that lack of unity regarding the species is still proper, as the claims with shared technical features do not make a contribution over the prior art.)
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed September 1, 2020 and June 2, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received on September 1, 2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6844105 (Hanfusa et al.).  
	As to claim 1, Hanafusa et al. teach a battery pack [1d] comprising: a battery cell (battery core [21] and laminate [22]); 5a temperature detection element (temperature detector [42]); and a thermally conductive member (metal plate [41]) transferring heat of the battery cell to the temperature detection element (fig. 5; col. 8, line 65-col. 9, line 26).  
	As to claim 2, Hanafusa et al. meet the claim language (10wherein the thermally conductive member is disposed in an area including at least a portion facing a heat generating portion of an electronic-device main body in which the battery pack is installed), as Hanafusa et al. teach a thermally conductive member (metal plate [41]) and teaches the pack [1d] being installed in a portable telephone [100] (fig. 12) (note: in general, the casing [10] around any individual battery pack is placed within portable telephone [100]; the embodiment of fig. 5 used within a phone is also supported by col. 9, lines 8-10).  Accordingly, this can be interpreted to be “disposed in an area including at least a portion facing a heat generating portion of an electronic-device main body in which the battery pack is installed” barring specification of the structure (as it faces all portions in some manner, and thus would include facing a heat generating portion).  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989). Additionally, it is noted that only a battery pack is claimed, and as the claimed battery pack is met, the claim language is met (since an installation with an electronic-device main battery does not further define the claimed battery pack).
	As to claim 3, Hanafusa et al. teach 15at least part of the thermally conductive member (metal plate [41]) coats a periphery of the battery cell (via the laminate [22] portion of the battery) (fig. 5).  
	As to claim 5, Hanafusa et al. teach the battery cell (battery core [21] and sheathing [22]) has a shape like a plate (thin and flat – fig. 5 as applied to fig. 1b), the temperature detection element (temperature detector [42]) is disposed on a side 30of the battery cell having a shape like a plate (to the left side of the battery, as seen in fig. 5), and the thermally conductive member (metal plate [41]) is disposed over at least a34 plate surface (as metal plate [41] touches a plate surface of the laminate [22]) and the side of the battery cell (as metal plate [41] extends to the left side of the battery in contact with the temperature detector [42]) (fig. 5).
	As to claim 6, Hanafusa et al. teach the temperature detection element (temperature detector [42]) is 5mounted on a circuit board (printed board [31], which has a circuit) electrically connected to the battery cell, and is disposed on the side (to the left of the battery) of the battery cell having a shape like a plate (fig. 5; col. 9, lines 8-18; col. 6, lines 41-46 indicates the structure of print board [31], common to fig. 5, having a circuit).  
	As to claim 7, Hanafusa et al. teach the thermally conductive member (metal plate [41]) directly touches the temperature detection element (temperature detector [42]).  
	As to claim 10, Hanafusa et al. teach an electronic device (portable telephone [100] comprising: 25a battery pack [1d] (embodiment of fig. 5) including a battery cell (battery core [21] and laminate [22]); a temperature detection element (temperature detector [42]); and a thermally conductive member (metal plate [41]) transferring heat of the battery cell to the temperature detection element (fig. 5; col. 8, line 65-col. 9, line 26).  (Note: Pack [1d] being installed in a portable telephone [100] (fig. 12) is supported by the disclosure, as in general, the casing [10] around any individual battery pack is placed within portable telephone [100]; the embodiment of fig. 5 used within a phone is also supported by col. 9, lines 8-10).  
	As to claim 11, Hanafusa et al. teach the thermally conductive member (metal plate [41]) has a first35 portion touching the battery cell (via the laminate [22]), and a second portion protruding from the first portion and touching the temperature detection element (temperature detector [42]) (fig. 5).
	As to claim 12, Hanafusa et al. teach the battery pack [1d] includes the temperature detection element (temperature detector [42]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa et al., as applied to claim 1 above, further in view of US 2017/0003175 (Sakaguchi et al.).
	As to claim 4, Hanafusa et al. do not teach the thermally conductive member is a thermally conductive sheet including a thermally conductive layer, and a first electrically insulating layer and a second electrically insulating layer that are arranged on both surfaces of the thermally conductive 25layer.  
	However, Sakaguchi et al. teach a similar heat transfer/temperature detection system with a heat generating body [12] (similar to the battery of Hanafusa et al.), and a thermally conductive sheet [11] (similar to the metal plate [41] of Hanafusa et al.) connected to a temperature detecting element [13] (similar to the temperature detector [42] of Hanafusa et al.) (see the figure of Sakaguchi et al.).  Sakaguchi et al. further teach of including thermally insulating layers [14] (silica) and infrared reflecting layers [15] (polyethylene terephthalate (PET)) on both sides of the thermally conductive layer [11] (figure; para 0011-0012, 0014) (constituting the first electrically insulating layer and a second electrically insulating layer arranged on both surfaces of the thermally conductive layer, as both silica and PET are electrically insulating material).  The motivation for including the thermally insulating layers [14] and infrared reflecting layers [15] (first and second electrically insulating layers arranged) on both sides of a thermally conductive layer is to prevent time delay in temperature measurement, reduce measurement error, and to prevent degradation of temperature measurement accuracy (para 0012, 0014).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to include thermally insulating layers [14] and infrared reflecting layers [15] (first and second electrically insulating layers) arranged on both sides of a thermally conductive layer is to prevent time delay in temperature measurement, reduce measurement error, and to prevent degradation of temperature measurement accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759